Citation Nr: 1446007	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-41 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right ovary removal.

2.  Entitlement to an initial compensable rating for right foot superficial peroneal neuritis/nerve impingement.

3.  Entitlement to an initial rating greater than 10 percent for osteoarthritis right 1st metatarsophalangeal (MTP) joint, status post bunionectomy.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This is a paperless appeal and the VBMS and Virtual VA folders have been reviewed.  

The issues of entitlement to increased initial ratings for right foot osteoarthritis and right foot peroneal neuritis/nerve impingement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is service-connected for the removal of her right ovary; the left ovary has not been removed and her claimed symptoms, to include mood swings, hot flashes, and pain, do not require continuous treatment.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for status post right ovary removal are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Codes 7615, 7619 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in January 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of the information that she was responsible for providing, and of the evidence that VA would attempt to obtain.  The letter also provided notice regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and identified private medical records.  As concerns the removal of her right ovary, the Veteran has not identified additional relevant records that need to be obtained.  

The Veteran was provided a VA examination in April 2008.  On review, the examination includes findings necessary for rating purposes and is adequate.  The Board acknowledges that this examination was conducted over 6 years ago, but notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43,186 (1995).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2013).  

Analysis

Service records show that the Veteran underwent a right oophorectomy in February 1988.  

Private medical records show that the Veteran was symptomatic from a fibroid uterus and that she underwent a total abdominal hysterectomy in March 2001.  The left ovary appeared normal.

In January 2008, the Veteran filed a claim for service connection.  On VA examination in April 2008, she reported intermittent sharp bilateral lower abdominal pain without radiation.  She underwent surgery during service and the pain improved slightly but never completely resolved.  She denied any post-menopausal symptoms after surgery.  No hormonal or other medications were needed.  She underwent a total abdominal hysterectomy after discharge secondary to fibroids.  On physical examination, the cervix and uterus were absent.  The right adnexa was absent from the February 1988 surgery.  Her bimanual exam did not elicit tenderness even with deep palpation.  Diagnosis was bilateral lower abdominal pain related to her gynecological condition while in the service.  

In October 2008, the RO granted service connection for status post right ovary removal.  A noncompensable rating was assigned effective January 10, 2008.  The Veteran disagreed with the rating and perfected this appeal.  

In her February 2009 notice of disagreement, the Veteran argued that her life was surgically changed without her input.  She reported that the ovary removal changed her sex life and that she suffered from mood swings and hot flashes.  She also felt that there was pain related to scar tissue damage.    

In November 2009, the RO granted service connection for the scar resulting from the right ovary removal.  A noncompensable rating was assigned from February 23, 2009.  The Veteran did not disagree with the assigned rating or effective date and those issues are not for consideration.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, a uniform rating is warranted throughout the appeal period.  

The Veteran's service-connected right ovary removal is rated as noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7619.  Under this provision, a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a noncompensable rating is assigned for removal of one ovary with or without partial removal of the other. 

On review, the Veteran is service-connected for status post right ovary removal.  She has not had her left ovary removed and the disability is appropriately rated as noncompensable.  There is no basis for an increased rating under the assigned Diagnostic Code.  

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that the Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350(a) for anatomical loss of a creative organ (right ovary) effective January 10, 2008.  Thus, further consideration of this provision is not warranted.  

Given the Veteran's complaints of mood swings, hot flashes, and pain, the Board has considered whether a higher or separate rating would be warranted under 38 C.F.R. § 4.116, Diagnostic Code 7615.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a noncompensable rating is assigned when symptoms do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  

It is unclear whether this diagnostic code is intended to contemplate symptoms related to the removal of an ovary.  In any event, there is no indication that her reported symptoms require continuous treatment.  Therefore, an initial compensable evaluation is not warranted under Diagnostic Code 7615.

The Board acknowledges that the Veteran had a total abdominal hysterectomy.  She is not, however, service-connected for this condition, and there is no basis for evaluating her disability under the rating criteria pertaining to removal of the uterus.  See 38 C.F.R. § 4.116, Diagnostic Codes 7617, 7618 (2013).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the status post right ovary removal, the Veteran is service-connected for right foot osteoarthritis and peroneal neuritis/nerve impingement, and for scars associated with the right ovary removal and the right foot bunionectomy.  The right foot claims are being remanded herein and at this time, the Board will limit it extraschedular analysis to the issue decided.  

On review, the referenced diagnostic codes contemplate the removal of the Veteran's ovary and her reported symptoms.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence does not suggest that the Veteran's service-connected status post right ovary removal is so severe as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

An initial compensable rating for status post right ovary removal is denied.  


REMAND

In October 2008, the RO granted service connection for osteoarthritis of the right 1st MTP joint, status post bunionectomy (10 percent from January 10, 2008); and service connection for superficial peroneal neuritis/nerve impingement of the right foot associated with osteoarthritis right 1st MTP joint (noncompensable from January 10, 2008).

In February 2009, the Veteran submitted a statement titled "Notice of Disagreement".  She indicated that she disagreed with the decision for her claim on the right foot and she referenced both arthritis and nerve damage.  On review, this is arguably a notice of disagreement with both issues.  

The August 2009 statement of the case addressed the rating assigned for right foot superficial peroneal neuritis/nerve impingement and this issue was perfected for appeal.  The statement of the case, however, did not consider the right foot osteoarthritis.  Thus, a remand is necessary so that a statement of the case can be furnished as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In September 2014, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  She reported that her disability had worsened and that she had right foot first toe surgery in June 2014 at the VA Medical Center (VAMC) in San Antonio.  

On review, the claims folder contains VA examination reports but does not contain outpatient/inpatient records during the appeal period.  VA records pertaining to the right foot disability and associated surgery should be obtained.  The Board observes that the disabilities related to the right foot are closely related and thus, these records are likely relevant to the issue of entitlement to an increased rating for right foot peroneal neuritis/nerve impingement.  

The Veteran most recently underwent a VA foot examination in April 2008.  Considering the length of time since this examination, as well as objective evidence of worsening, the Board finds that a current VA examination is needed.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant records from the San Antonio VAMC for the period from January 2008 to the present.  This should include, but not be limited to, records of the June 2014 right foot surgery.  All records obtained must be associated with the virtual folder.  

2.  Thereafter, the AOJ should arrange for a VA examination to determine the current severity of the Veteran's right foot disability.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right foot disability.  The examination should address impairment related to right foot osteoarthritis and peroneal neuritis/nerve impingement.  A complete rationale for any opinion expressed must be provided.  

3.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to an initial compensable rating for right foot superficial peroneal neuritis/nerve impingement.  If the benefit sought on appeal remains denied, the Veteran and her representative, if any, should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

4.  The AOJ shall issue a statement of the case addressing entitlement to an initial rating greater than 10 percent for osteoarthritis of the right 1st MTP, status post bunionectomy.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


